DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
It is noted that a different primary examiner, Kiho Kim, is prosecuting this application from now on because the previous examiner is no longer with the USPTO.
In response to the argument presented on p. 7 of the Applicant’s Remarks filed on 1/26/2021 (regarding claim 15, which is rejected under 102 and depends on claim 1), it is determined that the rejection heading for claim 15 has an error, resulting this Non-Final Rejection.
In response to the argument presented on p. 8 of the Remarks (regarding “configured to be manually bendable around the first axis and not manually bendable around second axis”), it is determined that 300, 400, 500, 600 in Fig 7 of the present application shows this limitation and in Figs. 6A and 6B  Lopez (WO 2015/138329 A1) teaches the bendable detector 84,82 which is bendable in the same way of the detector 300,400,500,600 in Fig. 7 of the present application.
In response to the argument presented on p. 11 of the Remarks (regarding “the first circuit formed on a rigid circuit board adjacent to a first side of the array and parallel to a first axis of the detector the first circuit electrically connected to array by a plurality of fexible chip-on-film connectors”), it is determined that Lopez teaches in Fig. 11 the first circuit 68, 72 formed on a rigid circuit board rigid PCB as disclosed in paragraph [0073] adjacent to a first side of the array and parallel to a first axis of the detector the 94 as disclosed in paragraph [0072]. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 16, 17, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez (WO 2015/138329 A1; cited previously).
With respect to independent claim 1, Lopez teaches a flexible digital radiographic (DR) detector comprising:
a flexible two-dimensional photosensor array 82 as shown in Fig. 6A formed on a flexible substrate 36; see paragraph [0064] for capturing radiographic image data;
a first circuit 68 in Fig. 11 operable to transfer the captured radiographic image data, the first circuit formed on a rigid circuit board rigid PCB as disclosed in paragraph [0073] adjacent to a first side of the array and parallel to a first axis of the detector, the first circuit electrically connected to the array by a plurality of flexible chip-on-film connectors 94 as disclosed in paragraph [0072]; and
a second circuit 72 in Fig. 11 operable to transfer the captured radiographic image data, the second circuit formed on a plurality of rigid circuit board as disclosed in paragraph [0073] sections adjacent to a second side of the array and parallel to a second axis of the detector orthogonal to the first axis of the detector as shown in Fig. 1, the second circuit electrically connected to the array by a plurality of flexible chip-on-film connectors 94 as disclosed in paragraph [0072] each connected to the array and to one of the plurality of rigid circuit board sections as shown Fig. 11; see Fig. 10,
wherein the flexible DR detector is configured to be manually bendable around the first axis as shown in Figs. 6A and 6B; see paragraph [0070]; and
wherein the flexible DR detector is configured to prevent manual bending of the detector around the second axis curved in only one-dimension as disclosed in paragraph [0070].
With respect to dependent claim 5, Lopez wherein the plurality of rigid circuit board sections comprises flexible slits, cut lines, flexible connector material 94; see paragraph [0072], or a combination thereof.
With respect to dependent claim 7, Lopez teaches wherein the flexible photosensor array is laminated against a flexible scintillator 44; because of bendable as shown in Fig. 6A.
With respect to independent claim 16, as discussed above Lopez teaches a flexible digital radiographic (DR) detector comprising:
a flexible two-dimensional photosensor array 40 formed on a flexible substrate 36; see paragraph [0064]  for capturing radiographic image data;
a readout circuit 68,72 for reading out the captured radiographic image data, the readout circuit formed on a rigid circuit board adjacent to a first side of the array and parallel to a first axis of the detector, the readout circuit electrically connected to the array by a plurality of flexible chip-on-film connectors as discussed above; and

as disclosed in paragraph [0073] for reading out the captured radiographic image data, the gate driver circuit formed on a plurality of circuit board sections adjacent to a second side of the array and parallel to a second axis of the detector orthogonal to the first axis of the detector, the gate driver circuit electrically connected to the array by a plurality of flexible chip-on-film connectors each connected to the array and to one of the plurality of circuit board sections,
wherein the flexible DR detector is configured to be manually bendable around the first axis and not manually bendable around the second axis as discuss above.
With respect to dependent claim 17, see the rejection justification to claim 5 above.
With respect to independent claim 23, as discussed in the rejection justification to claim 1 above Lopez teaches a flexible digital radiographic (DR) detector comprising:
a flexible two-dimensional photosensor array formed on a flexible substrate for capturing radiographic image data;
a first circuit operable to transfer the captured radiographic image data, the first circuit formed on a rigid circuit board separate from and adjacent to a first side of the flexible substrate and parallel to a first axis of the detector, the first circuit electrically connected to the array by a plurality of flexible chip-on-film connectors; and
a second circuit operable to transfer the captured radiographic image data, the second circuit formed on a plurality of rigid circuit board sections separate from and adjacent to a second side of the flexible substrate and parallel to a second axis of the detector orthogonal to the first axis of the detector, the second circuit electrically connected to the array by a plurality of flexible chip-on-film connectors each connected to the array and to one of the plurality of rigid circuit board sections,
wherein the flexible DR detector is configured to be manually bendable around the first axis; and wherein the flexible DR detector is configured to prevent manual bending of the detector around the second axis because flexible DR of Lopez is not bendable in the other direction opposite to the scintillator.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez, and further in view of US 2002/0079458 A1 (hereunder Zur).
The teaching of Lopez has been discussed above.
With respect to dependent claim 6, Lopez is silent with wherein each of the circuit board sections is fabricated from a polyimide substrate.
	In paragraph [0171] Zur teaches polyimide-based PCB. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lopez in order to fabricate desired PCB with desired material. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez, and further in view of US 2010/0078573 A1 (hereunder Nishino, previously cited).

With respect to dependent claim 8, Lopez is silent with a flexible backscatter shield.
	In Fig. 3, Nishino teaches a flexible backscatter shield 48; see paragraphs [0041 and 0069]. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lopez in order to have a desired backscatter shield by a known detector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claims 9 – 10, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez, and further in view of US 2003/0031296 A1 (hereunder Hoheisel, previously cited).
The teaching of Lopez has been discussed above.
With respect to dependent claim 9, Lopez is silent with a flexible housing having flexible front and back covers and flexible sidewalls.
In Fig. 2 Hoheisel teaches a flexible housing having flexible front and back covers and flexible sidewalls see paragraphs [0026, 0029 and 0031]. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lopez in order to have a housing to house desired flexible detector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claims 10 and 19, Hoheisel teaches a conformable material between the flexible front and back covers of the housing and the photosensor array see Fig. 2 and paragraphs [0022 – 0024] of Hoheisel.
With respect to dependent claim 18, as discussed above Hoheisel teaches a flexible housing enclosing the photosensor array, the readout circuit and the gate driver circuit, the flexible housing having flexible front and back covers and flexible sidewalls.
Allowable Subject Matter
Claims 11 – 15 and 20 – 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claims 11 and 20, the prior art of record fails to teach or reasonably suggest:
wherein the flexible front and back covers comprise unidirectional oriented fiber or anisotropic material having a first stiffness parallel to the first axis and having a second stiffness parallel to the second axis, wherein the first stiffness is greater than the second stiffness.
With respect to dependent claim 12, the prior art of record fails to teach or reasonably suggest:
wherein the detector further includes two rigid sidewalls each adjacent to the flexible sidewalls.
With respect to dependent claim 13, because of its dependency on claim 12.
With respect to dependent claim 14, the prior art of record fails to teach or reasonably suggest:
at least two clamping regions near each edge of the detector that is parallel to the first axis, wherein the clamping regions are each configured to receive a connector at one end of an elastic member.
	With respect to dependent claim 15, because of its dependency on claim 14.
With respect to dependent claim 21, the prior art of record fails to teach or reasonably suggest:
at least two clamping holes through the housing, the clamping holes configured to attach ends of an elastic member therebetween.
	With respect to dependent claim 22, because of its dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        02/18/2021